Citation Nr: 0702858	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-40 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
2002 for assignment of a 10 percent disability rating for 
fracture, left lateral malleolus.  

2.  Entitlement to a disability rating in excess of 10 
percent for fracture, left lateral malleolus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This case has been advanced on the docket due to the serious 
illness of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).

In his November 2004 substantive appeal, the veteran 
requested a hearing before a member of the Board in 
Washington D.C.  A hearing was scheduled in December 2005.  
By letter received from the veteran, dated in October 2005, 
he cancelled the hearing and has not requested another 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In a statement received in May 2003, the veteran indicated 
disagreement with the 10 percent rating assigned for service-
connected fracture, left lateral malleolus, in the April 2003 
rating decision, and with the effective date of that 
assignment.  In December 2004, the RO issued a statement of 
the case with regard to the issue of an earlier effective 
date and the veteran subsequently perfected an appeal on this 
issue.  However, the claims file is absent for a statement of 
the case regarding the disability rating.  On remand the 
veteran and his representative must be provided with a 
statement of the case addressing the assignment of the 
disability rating.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In a December 2006 statement by the veteran's representative, 
he argues that the veteran has raised a claim of clear and 
unmistakable error in a September 1971 rating decision.  
Because the CUE issue is inextricably intertwined with the 
earlier effective date issue, the case must be remanded for 
initial RO adjudication of the CUE matter.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Additionally, the veteran reported in September 2002 that he 
had received treatment for his left ankle from the VA 
outpatient treatment center in Los Angeles from 1998 to 2002.  
The most recent VA records in the file at that time were 
dated in January 1999, and the RO obtained recent records 
dated from May 2001 forward.  Accordingly, the veteran's VA 
treatment records dated from January 1999 to May 2001 should 
be obtained on remand.

Finally, on remand the veteran should be provided notice in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
including notice as to assignment of disability ratings and 
effective dates as specified in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, that includes notice as 
to assignment of effective dates and 
disability ratings, as specified in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain the veteran's treatment records 
for his left ankle from the Los Angeles VA 
treatment facility, dated from January 
1999 to May 2001.

3.  Readjudicate the earlier effective 
date claim based on the specific 
contentions regarding CUE in the September 
1971 rating decision.  If the 
determination of this claim remains 
unfavorable to the veteran, issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time in 
which to respond.  

4.  Issue the veteran a statement of the 
case addressing the assignment of a 10 
percent disability rating for service-
connected fracture, left lateral 
malleolus.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board. Otherwise, if a timely 
substantive appeal is filed, and subject 
to current appellate procedures, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

